        Case 1:19-cr-00789-PGG Document 286
                                        284 Filed 09/15/20
                                                  09/12/20 Page 1 of 1




                                    September 12, 2020



Via ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007                                                September 15, 2020

              Re:    United States of America v. Nathanial Coles
                           Ind. No.: 19 Cr. 789 (PGG)

Dear Judge Gardephe:

       On November 7, 2019, I was assigned to represent Mr. Coles pursuant to CJA. Mr.
Coles subsequently retained Anthony Capozzolo, Esquire from Lewis Baach Kaufmann
Middlemiss PLLC. Mr. Capozzolo filed his Notice of Appearance on that February 14, 2020
(Dkt. # 197). Please accept this letter as a request that Your Honor formally relieve me, and
terminate my representation, as of February 14, 2020.

       Thank you for your attention and consideration.

                                                  Very truly yours,

                                                  SULLIVAN|BRILL, LLP




                                                  __________________________
                                                  By: Steven Brill
